UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-7326



In Re: AMIL    ALFRED   DINSIO,   SR.;   JAMES   F.
DINSIO,

                                                          Petitioners.


                On Petition for Writ of Mandamus.
                        (3:92-cr-00155-FDW)


Submitted:   October 18, 2007              Decided:   October 26, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Amil Alfred Dinsio, Sr., James F. Dinsio, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Amil Alfred Dinsio, Sr., and James F. Dinsio petition for

a writ of mandamus seeking an order directing the district court to

recall the detainer lodged against them for a supervised release

violation.     We conclude that they are not entitled to mandamus

relief.

            Mandamus relief is available only when a petitioner has

a clear right to the relief sought.          In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).               Further, mandamus is a

drastic     remedy    and   should    only   be     used    in    extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

            The   relief    sought   by   Amil    and    James   Dinsio   is   not

available by way of mandamus. Accordingly, although we grant leave

to proceed in forma pauperis, we deny the petition for writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                     - 2 -